Case 2:21-cr-00029-WSS Document 7 Filed 02/02/21 Page 1 of 1

a LE hh

 

IN THE UNITED STATES DISTRICT COURT FEB O92 202)
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

CLE Ui
WEST. Digh CET os,
. 7. Dist. OF PEN ‘i yl
UNITED STATES OF AMERICA ; ANI
v. Criminal No. Zl - ]
DAJUNATAE ALSTON
ORDER 4

_—

AND NOW, to wit, this 2) day of bel | , 2021, upon
consideration of the Motion for Arrest Warrant, heretofore filed by the United States.of America,
it is hereby ORDERED that said Motion is GRANTED.

It is further ORDERED that an Arrest Warrant shall issue for the apprehension of
defendant DAJUNATAE ALSTON.

Bond shall be set by the United States Magistrate Judge.

UNITED STATES MAGI§TRATE JUDGE

cc: United States Attorney
